Citation Nr: 1730279	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  14-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a Board hearing in September 2015 but by a signed letter in August 2015 he cancelled his request for a hearing.  

In addition to the paper claims file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Conflict as an armored intelligence specialist and was exposed to combat noise.  

2.  The Veteran's report of experiencing tinnitus during service, which continued to the present, is not credible and tinnitus is not shown until decades after service and is unrelated to military service, including any inservice combat noise.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a February 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment records (STRs) are on file.  It is not alleged that the Veteran has ever sought or received postservice treatment or evaluation for tinnitus from any clinical source, either VA or non-VA and, so, no such records have been sought and are not on file.  However, on file are voluminous private clinical records of evaluations and treatment from 2002 to 2010 for heart disease.  

The Veteran declined to testify in support of his claim.  He was afforded a VA examination in July 2011 for the purpose of determining any relationship of his claimed tinnitus to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2002); 38 C.F.R. § 3.159 (c)(4).  To the extent that the opinion of the VA examiner is challenged, it is addressed in the analysis below.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Background

The Veteran's DD 214 shows that his military occupational specialty was an armored intelligence specialist.  He served overseas for over five (5) months.  His military decorations included the Vietnam Service Medal.  
The Veteran had in-service audiological evaluations during service in January 1964 and March 1966 at which time auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted prior to January 1, 1967, VA protocol is to presume the ASA standard was used. 

On preinduction examination in January 1964 the Veteran was afforded audiometric testing of his hearing acuity which revealed thresholds, in decibels, at the following frequencies:  

Hertz?
Decibels ?
500
1000
2000
3000
4000
6000
Add
15
10
10
10
5
10
Right Ear
0 (15)
-5 (5)
-10 (0)
-10 (0)
-10 (-5)
-5 (5)
Left   Ear
15 (30)
-5 (5)
-5 (5)
-10 (0)
5 (0)
5 (15)

The figures in parentheses represent the conversion to the current or ISO-ANSI units, which is the standard used in 38 C.F.R. § 3.385.   

On separation examination in March 1966 the Veteran was afforded audiometric testing of his hearing acuity which revealed thresholds, in decibels, at the following frequencies:  

Hertz?
Decibels ?
500
1000
2000
3000
4000
6000
Add
15
10
10
10
5
10
Right Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Not Tested
Left   Ear
0 (15)
0 (10)
0 (10)
Not Tested
0 (5)
Not Tested

In an adjunct medical history questionnaire the Veteran reported not having or having had a hearing loss, or "ear, nose or throat trouble." 

Postservice private clinical records reflect treatment for heart disease from 2002 to 2010 but are negative for complaints of tinnitus and for signs, symptoms, history, treatment or complaints of hearing loss.  

In the Veteran's February 2011 original claim for service connection, VA Form 21-526, Application for Compensation or Pension, he reported having periodic ringing in his ears and understood and presumed that it was caused by wartime activities and his military service.  

In VA Form 21-4138, Statement in Support of Claim, in March 2011 the Veteran reported that during military service he was exposed to loud noises from small arms fire, artillery, and airplanes and helicopters in which he had ridden.  He believed that these activities caused the ringing he had in his ears.  He had lived with this since his military experiences.  In a July 2014 letter he again reported that he had had tinnitus since his military service.  

An April 2011 rating decision granted service connection for coronary artery disease (CAD), status post stent placement, associated with herbicide exposure, which was assigned an initial 10 percent disability rating; that was later retroactively increased to 30 percent by a May 2011 rating decision.  

On VA examination  in July 2011 it was reported that during service the Veteran had been a reconnaissance scout and was exposed to small arms fire, and also noise from helicopters, "C47's", and artillery and grenades.  He had been an M16 machine gunner on patrols at night.  He had had training in small arms fire, grenade launchers, machine guns, pistols, and rifles.  

After service, occupationally he had had worked in an office for 6 years, and in chemical sales for 15 to 20 years, and as a security office instructor for 14 years for a gated community.  Recreationally, he had used electric leaf blowers, weed whackers, and hand drills.  The Veteran complained of constant tinnitus and dated the onset to his military service.  

Audiometric testing of his hearing acuity revealed thresholds, in decibels, at the following frequencies:  

Hertz?
Decibels ?
500
1000
2000
3000
4000
Right Ear
15
10
0
35
45
Left Ear
5
5
50
50
55

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  The examiner noted that a hearing loss was present.  The diagnoses were that the right ear was a moderate sensorineural hearing loss; the left ear was a moderately severe sensorineural hearing loss; and subjective tinnitus.  The examiner reported that the tinnitus was as likely as not a symptom associated with the hearing loss.  

As to whether the tinnitus was related to military noise exposure, the examiner noted that the claims file was reviewed.  The Veteran's DD 214 reflected his service in Vietnam and his military occupational specialty as an armored intelligence specialist.  His service in Vietnam had been from October 1965 to March 1966.  The examiner stated that the January 1964 enlistment audiogram revealed normal hearing for both ears and the audiogram at service discharge in March 1966 revealed normal hearing in both ears.  Comparing the two tests during service, there was no significant threshold shifts of hearing in either ear at any frequency.  The examiner reported that a 5 to 10 decibel shift was not considered significant in the examiner's opinion because it could be due to equipment, an examiner, or testing differences.  It was the examiner's opinion that there was no significant military related loss of hearing to associate with the Veteran's tinnitus.  The Veteran's current tinnitus might be associated with other non-military noise exposure or medical problems.  

In VA Form 646, Statement of Accredited Representative in May 2015 it was contended that medical literature indicated that although a hearing loss was often associated with tinnitus, a person need not have an actual hearing loss to have tinnitus.  Attached was information from an Internet source "webmd.com" entitled "Understanding Tinnitus - the Basics."  This article states that "[a]lthough tinnitus is often associated with hearing loss, it does not cause the loss, nor does a hearing loss cause tinnitus.  In fact, some people with tinnitus experience no difficulty hearing, and in a few cases they even become so acutely sensitive to sound (hyperacusis) that they must take steps to muffle or mask external noises."  

That article also states that "[p]rolonged exposure to loud sounds is the most common cause of tinnitus.  Up to 90% of people with tinnitus have some level of noise-induced hearing loss."  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including tinnitus, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258, 260 (2015) (holding "that [38 C.F.R.] § 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'.")  

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

Although not an issue on appeal, with regards to claims for hearing loss, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between a current hearing loss and a disability or injury he suffered while he was in military service and VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992) and Hensley, supra, at 159.  Analogously, this holds true as to claims for service connection for tinnitus.  

Initially, the Board acknowledges that the Veteran's service involved exposure to loud noise, particularly in light of his MOS as an armored intelligence specialist.  It must be observed that the converted decibel level of 30 dbs. under the new ISO-ANS units in the left ear at 500 Hertz at entrance into service in 1964 was not substantiated at discharge from service in 1966 and, so, represents no more than an isolated, although elevated, threshold level and is not indicative of a hearing loss, as confirmed by the recent VA examiner.  In other words, audiometric testing at entrance into and discharge from active service did not establish that the Veteran had a hearing loss in either ear and, likewise there is no inservice evidence of tinnitus.  Furthermore, it is neither shown nor contended that there is any contemporaneous evidence of tinnitus prior to the Veteran having filed his claim in February 2011, or a hearing loss.  

If a veteran has a chronic disease during service, it is expected that he would seek treatment or evaluation therefor.  As to this, 38 C.F.R. § 3.303(b) provides that "[f]or the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word ''Chronic'.''  In fact, it is assumed that a chronic disease is of such severity that, when shown as such during service, there is no requirement of evidentiary showing of continuity.  Consequently, if the Veteran did have a chronic disease during service, such as tinnitus, it would be expected that he would at least complain of it to appropriate medical personnel or otherwise seek treatment or evaluation.  

Here, the STRs fail to demonstrate the combination of manifestations sufficient to identify tinnitus during active service.  Specifically, there were no complaints or treatment for tinnitus, or even a hearing loss, during service and audiometric testing at service separation found no hearing loss in either ear by VA standards and, further, there were no complaints in an adjunct medical history questionnaire at separation which were suggestive of a hearing loss or tinnitus.  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994); see Fed. R. Evid . 803 (3) (providing that a contemporaneous statement as to a declarant's then-existing physical condition, such as at his service examinations (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness).  While the record shows the Veteran had in-service combat noise exposure, there is clear and convincing evidence that the Veteran did not have tinnitus in service where official records show no findings of tinnitus in service and no complaints of ringing in the ears on the report of medical history during active duty service.  Thus, the Veteran may not establish that there is a nexus between his military service and his current tinnitus by merely showing that the disability he incurred in service was a chronic condition that persisted in the years following his active duty.  Rather, the Veteran must establish that his in-service exposure to combat noise led to a tinnitus disability following his service.  Here, the medical opinion evidence shows that there is no such relationship.   

Thus, chronicity of inservice tinnitus is not adequately supported by the STRs and the evidence as a whole.  Accordingly, a showing of continuity of symptomatology after service or competent medical evidence of a nexus with service is required to support the claim when, as here, it is unquestioned that the Veteran now has tinnitus.  In fact, the Court has held that in adjudicating a claim for service connection for tinnitus "[c]ontinuing symptoms, not treatment, must be the focus of the evidentiary analysis."  Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). 

While the cause of the Veteran's current tinnitus has not been clinically determined, the actual cause of his tinnitus is not the issue before the Board.  Rather, regardless of the cause, the dispositive matter is whether the tinnitus is related to service.  In addressing this matter, the Board will not ignore the possibility that the current tinnitus could, at least theoretically, be related to some cause of service origin.  However, as it stands, the record contains nothing which would suggest that whatever the cause of the tinnitus, first documented in 2011, it is somehow related to military service, other than the Veteran's uncorroborated statements of continuous postservice tinnitus.  With respect to whether hearing loss is a symptom of tinnitus, for the purpose of establishing continuity of symptomatology, in Monzingo v. Shinseki, 26 Vet. App. 97 (2012) it was noted that VA recognized tinnitus and hearing loss were separate and distinct disabilities and that in that case the appellant had not identified any competent evidence of record supporting the assertion that tinnitus is evidence of hearing loss.  See 38 C.F.R. § 4.85 and 38 C.F.R. § 4.87, Diagnostic Code 6260.  The opposite is also true, i.e., that hearing loss is not evidence connecting tinnitus to military service.  

Given the Veteran's presence in Vietnam and his military occupational specialty as an armored intelligence specialist, the Board acknowledges that he was in a combat zone, and therefore he was likely exposed to combat noise.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Even finding that the Veteran was exposed to combat noise during service, this is not necessarily the same as having sustained the type of injury that necessarily causes tinnitus, and having resulting chronic residual disability.  In other words, even if he was exposed to combat noise during service, this does not automatically mean there were chronic residuals, including tinnitus, which were caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or stated that he was given a diagnosis during service of tinnitus, or a diagnosis within one year of service discharge from the last period of active duty in March 1996 of tinnitus (the 2nd circumstance under Jandreau).  To the extent that it is contended that he had tinnitus even during military service, this is simply too vague to establish, that he was given a formal diagnosis of tinnitus during service (the 3rd circumstance under Jandreau).  

The Veteran may believe his tinnitus is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the complexity of diagnosing the nature and etiology of the Veteran's current tinnitus is shown by the absence of contemporaneous clinical or lay evidence until years after service.  In fact, so complex is it that a medical opinion had to be obtained.  Unfortunately, the medical opinion is negative and does not support the claim.  Rather, it is probative evidence against the claim for service connection for tinnitus.  

The only medical opinion of record is that of the July 2011 VA examiner which, unfortunately, weighs against the Veteran's claim.  The Board has considered the Internet article which has been submitted by the Veteran's service representative.  

In this connection, the Court stated in Fountain v. McDonald, 27 Vet. App. 258, 267 (2015) that VA Training Letter 10-02 described sensorineural hearing loss stating that, in pertinent part, "[t]he two most common causes of SNHL [sensorineural hearing loss] are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise)."  Similarly, in Fountain v. McDonald, 27 Vet. App. at 267 it was noted that VA Training Letter 10-02 described tinnitus stating, in pertinent part, "[s]ensorineural hearing loss, such as from presbycusis or acoustic trauma, is the most common cause of tinnitus.  However, the etiology of tinnitus often cannot be identified, because there are so many potential causes that it is impossible to select one."  

Here, the Veteran's service representative has argued that the Veteran's tinnitus is of delayed onset.  However, this is not consistent with the Veteran's statements of having continuously had tinnitus since his military service.  In this regard, the earliest reference of record of the Veteran having tinnitus is in his February 2011 original claim for service connection.  His private clinical records reflecting repeated evaluations and treatment for heart disease included multiple evaluations which included evaluations of the Veteran's neurologic system as well as his ears but all these records are negative for any complaint of tinnitus, and even for a hearing loss.  While the Veteran may not agree with the assertion of a delayed onset set forth by the service representative, the Board finds the opinion of the VA examiner, who reviewed the claims file, to be more persuasive when compared to the information contained in the Internet article and to the Veteran's recent assertions of continuously having had tinnitus, which are undermined by the private clinical records which establish that the Veteran had numerous opportunities to report having had tinnitus for many years prior to filing his claim in 2011 but did not do so.  

For the foregoing reasons, the Board gives greater probative value to the opinion of the 2011 VA audiologist in concluding that tinnitus was not likely to be related to military service.  

Lastly, as to any contention that the Veteran's tinnitus is secondary to his sensorineural hearing loss, service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for Veterans Claims (Court) has instructed that if a veteran is service-connected for hearing loss, then in a claim for service connection for tinnitus, VA must consider a theory of secondary service connection for tinnitus based on the appellant's service-connected bilateral hearing loss because VA is required to consider all theories of entitlement.  Fountain v. McDonald, 27 Vet. App. 258 (2015) (citing Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub. non. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir. 2009).  

However, service connection is not in effect for a hearing loss, and thus service connection may not be granted for tinnitus even if it is caused or aggravated by the Veteran's nonservice-connected bilateral hearing loss.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  




ORDER

Service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


